UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-5027


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHUCKIE DALE WOOD,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:09-cr-00339-NCT-1)


Submitted:   May 31, 2011                 Decided:   June 15, 2011


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Matthew A. Victor, VICTOR VICTOR & HELGOE LLP, Charleston, West
Virginia, for Appellant.   Ripley Rand, United States Attorney,
Randall S. Galyon, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Chuckie     Dale     Wood    pled       guilty,      pursuant      to    a    plea

agreement,      to      distribution            of    cocaine       hydrochloride,            in

violation     of   21     U.S.C.    §     841(a)(1)      &    (b)(1)(B)         (2006),      and

possession of a firearm by a convicted felon, in violation of 21

U.S.C.   §§ 922(g)(1),           924(a)(2)          (2006).        The    district         court

sentenced Wood to a total of 262 months’ imprisonment, comprised

of 262 months on the drug count and a concurrent 120 months on

the firearm count.          Wood appeals, challenging his sentence.                          For

the reasons that follow, we affirm.

              We review a sentence for reasonableness, applying an

abuse of discretion standard.                   Gall v. United States, 552 U.S.

38, 51 (2007); see also United States v. Llamas, 599 F.3d 381,

387   (4th      Cir.      2010).           This        review      requires       appellate

consideration        of      both         the        procedural       and       substantive

reasonableness of a sentence.               Gall, 552 U.S. at 51.

              In determining procedural reasonableness, we consider

whether the district court properly calculated the defendant’s

advisory Guidelines range, considered the 18 U.S.C. § 3553(a)

(2006) factors, analyzed any arguments presented by the parties,

and   sufficiently         explained            the    selected       sentence.              Id.

“Regardless     of     whether     the     district       court     imposes       an   above,

below,   or    within-Guidelines            sentence,         it   must     place      on   the

record   an    individualized           assessment       based      on    the    particular

                                                2
facts of the case before it.”              United States v. Carter, 564 F.3d

325, 330 (4th Cir. 2009) (internal quotation marks omitted).

             Wood first contends that the district court erred by

failing to resolve his objection to a two-level adjustment in

his   offense       level   under       U.S.     Sentencing        Guidelines   Manual

§ 2D1.1(b) (2009) for possessing a firearm.                         However, as Wood

concedes, the two-level adjustment did not affect his Guidelines

range because he was sentenced as a career offender.

             Wood does not dispute the calculation of his career

offender     Guidelines     range,       but    argues      that    his   sentence   is

procedurally unreasonable because the court failed to carefully

consider the § 3553(a) factors and provide an adequate reason

for   its    sentence.           A    district    court      is    not    required   to

“robotically tick through § 3553(a)’s every subsection” on the

record.     United States v. Johnson, 445 F.3d 339, 345 (4th Cir.

2006).      The sentencing court’s explanation must be “sufficient

‘to satisfy the appellate court that [the district court] has

considered the parties’ arguments and has a reasoned basis for

exercising [its] own legal decisionmaking authority.’”                          United

States v. Boulware, 604 F.3d 832, 837 (4th Cir. 2010) (quoting

Rita v. United States, 551 U.S. 338, 356 (2007)).

             Reasons articulated by a district court for a given

sentence     need    not    be       “couched    in   the    precise      language   of

§ 3553(a)” as long as the reasons “can be matched to a factor

                                            3
appropriate       for     consideration         under      that     statute          and    [are]

clearly tied to [the defendant’s] particular situation.”                                   United

States v. Moulden, 478 F.3d 652, 658 (4th Cir. 2007).                                       After

reviewing     the       record,     we     conclude        that    the        district      court

analyzed    the     arguments       presented         by   the    parties        and       gave    a

sufficient explanation for the sentence it selected.                                   Although

the court did not couch its analysis in the precise statutory

language, consideration of the § 3553(a) factors was implicit in

the district court’s reasoning.                    We find no abuse of discretion

and conclude that Wood’s sentence is procedurally reasonable.

             Where there is “no significant procedural error,” we

next   assess     the     substantive        reasonableness          of        the    sentence,

taking     “‘into       account      the     totality        of    the        circumstances,

including     the       extent      of   any       variance       from    the        Guidelines

range.’”      United States v. Morace, 594 F.3d 340, 345-46 (4th

Cir.) (quoting Gall, 552 U.S. at 51), cert. denied, 131 S. Ct.

307    (2010).          If   the     sentence         is    within       the      appropriate

Guidelines      range,       this    court      may    consider          it    presumptively

reasonable.       United States v. Mendoza-Mendoza, 597 F.3d 212, 216

(4th Cir. 2010).

             Wood       argues      that       the    record       is         devoid       of     an

explanation of why his 262-month sentence, the bottom of the

Guidelines range, was not greater than necessary to comply with

the sentencing purposes of § 3553(a)(2).                           The district court

                                               4
responded to every argument Wood made in an effort to obtain a

lower    sentence,       explaining     why       it   found    his    assertions     and

evidence unpersuasive.           As previously stated, although the court

did   not   expressly      tie    its   reasoning        to    particular       § 3553(a)

factors,     consideration        of    the       factors     was    implicit    in   the

court’s analysis.          Finally, the court concluded, “[c]onsidering

the length of time you’ve been involved in the offenses, and the

things I said earlier, I simply cannot see going below the low

end    of   the   advisory       guidelines.”          Taking        into   account   the

totality of the circumstances, we conclude that Wood’s sentence

is substantively reasonable.

             For the foregoing reasons, we affirm Wood’s sentence.

We    dispense    with    oral    argument        because      the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                 AFFIRMED




                                              5